 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDenunciated inExchange Parts, supra,has been applied bytheBoard to the situation after an election whereobjectionstotheelectionarepending,Ambox,Incorporated,146 NLRB 1520.The question is whetherthe benefits are granted for the purpose of affecting thependingrepresentationproceeding.InChampionPneumatic Machinery Co.,152 NLRB 300, where theBoard held that the benefits therein granted were notgranted for the purpose of affecting the pendingproceeding the Board adverted to the circumstancesprevailing inAmbox,supra,and found that they were notpresent in the case under consideration indicating thateach case must stand on its own facts and circumstances.An analysis of the case here at hand presentscircumstances prevailing inAmboxin that here there is,forconsideration,theRespondent's earlier unlawfulconduct in the surveillance and interrogation of itsemployeesandtheunlawfulpromulgationandenforcement of its no-solicitation rules all of which I amconvinced were part of a clear overall plan on the part ofthe Respondent to discourage membership in the.Unionand to influence the employees in their choice or rejectionof a bargaining representative.Consequently,Ifind thegrant of benefits by the Respondent herein subsequent tothe election calculated to interfere with and influence itsemployees in the choice of a bargaining representative andthereforeinterfereswith,restrains,andcoercesemployees in violation of Section 8(a)(1) of the Act.IV.THE OBJECTIONSTO CONDUCTAFFECTING THERESULTS OF THE ELECTIONThe matters raised by objection 2 and additionalallegation(a) of the objections, not disposed of in thereport on objections were referred to the Trial Examinerfor disposition here.They allege,as Objection 2, that onnumerous occasions company officials and supervisorsspoke to employees on the bargaining unit and promisedthem benefits for voting against the Union and in otherways coerced the employees in their selection of abargaining representative;and as additional allegation (a)that the Respondent engaged in unlawful surveillance ofthe concerted activityof its employees.In view of the findings,supra,of violations of Section8(a)(1) of the Act by the Respondent herein through itsconduct of unlawful surveillance,unlawful interrogation ofemployees,unlawful grants of benefits,and unlawfulpromulgation and enforcement of no-solicitation rules, andto the extent that such conduct and violations occurredwithin the period commencing November 26, 1965, thedate of the filing of the petition and March 4, the date ofthe election,and including the grant by the Respondent onMarch 14,1966,of a general wage increase during thependency of the objections to the election herein,I herebyfind that Objection 2 and additional allegation(a) havebeen established by ample credible testimony on therecord.Accordingly,I find that during said period theRespondent through its conduct aforesaid exercised acoercive influence on its employees sufficient to interferewith and prevent a free, fair election and did deprive theRespondent's employees of their right under the Act tochoose or not to choose a bargaining representative freefrom interference by the Respondent.It is accordinglyrecommended that the election conducted on March 4,1966,be set aside and declared a nullity and that theBoard conduct a second election by secret ballot at suchtime as it shall deem appropriate.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Brearley Company,the Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Warehouse and Mail Order EmployeesUnion, LocalNo. 743,affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the Act.3.By its conduct of interrogation,surveillance,grant ofbenefits,and promulgation and enforcement of rules setforth in section III hereof,which have been found toconstitute unfair labor practices,the Respondent hasinterfered with, restrained,and coerced its employees inthe exercise of rights guaranteedto them by Section 7 ofthe Act andhas thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,it is recommended that itcease and desist therefrom and that it take certainaffirmative action necessary to effectuate the policies ofthe Act.In view of the findings that certain objections to theelection herein have been sustained it is recommendedthat the election be set aside and declared a nullity andthat a second election by secret ballot be conducted at atime deemed appropriateby the Board.[Recommended Order omitted from publication.]K.& H. Specialties Co., Incorporated andLowell B. Hanon,Sr.,An IndividualandPrinting Specialties and Paper ProductsUnionNo. 550,InternationalPrintingPressmen and Assistants'Union of NorthAmerica,AFL-CIO. Case 7-CA-5100.March 28,1967SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOnNovember 18,1966,TrialExaminerMilton Janus issued his Supplemental Decision,attachedhereto,finding that specific amounts ofbackpay beawarded to certain employees of the163 NLRB No. 79 K. & H. SPECIALTIES CO., INCORPORATEDRespondents.' Thereafter, the Respondents filedexceptions to the Trial Examiner's SupplementalDecision and the General Counsel filed a brief inanswer to the Respondents' exceptions and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentire record in this case, including the TrialExaminer's Supplemental Decision, the exceptions,the cross-exceptions, and brief, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents, K.& H. SpecialtiesCo., Incorporated, its officers,agents, successors, and assigns, and Lowell B.Hanon, Sr., his agents, successors, and assigns,shallmake the employees involved in this proceed-ing whole by payment to them of the amounts setforth opposite their names in the SupplementalOrder in the Trial Examiner's Supplemental Deci-sion attached hereto.'The National LaborRelationsBoard by its Order of June 30,1965 (not published in NLRB volumes), directed the Respondentsto execute a collective-bargainingagreementreached on or aboutFebruary 10,1965,withthedulycertifiedbargainingrepresentative, and to make whole those employees who hadsuffered losses through the Respondents' refusal to execute theagreementThereafter, on November 30, 1965, the United StatesCircuit Court of Appeals for the Sixth Circuit entered its decreeenforcingtheaforesaidBoardOrder,N L.R BvK& H. SpecialtiesCo, Incorporated and Lowell B Hanon, Sr,An Individual645Respondent's refusal to execute the agreement. TheBoard's Order was enforced on November 30, 1965, by adecree of the Court of Appeals for the Sixth Circuit. Theagreement was then executed on December 15, 1965.The hearing on the backpay specification was heldbefore me in Detroit, Michigan, on July 28 and 29, 1966All parties were afforded full opportunity to examine andcross-examinewitnessesand to introduce evidencepertinent to the issues. Briefs were received from theGeneral Counsel and the Respondent, and have beenconsidered.Upon the entire record and from my observation of thewitnesses, I make the following findings, conclusions, andrecommendations:A. BackgroundRespondent performs duplicating services for othercompanies. It uses such equipment as rotary presses,multilith machines, collating machines, papercutters, andcamera reproduction devices. Collating is also donemanually by employees classified as tableworkers. Duringthe period under consideration, there were from 20 to 30employees at any one time.The contract between the Respondent and the Unionwhich was negotiated in February 1965, and eventually putinto effect in December of that year, provides for sixfemale and seven male job classifications, the titles ofwhich were generally self-explanatory. An hourly rate withincrements after specified time intervals are listed foreach classification.Of the 34 persons named in thespecification as having been employed during this period,the General Counsel admits that no backpay is due to 14,and the Respondent admits that the amounts of backpayclaimed by 9 employees are correct. There remaindifferences as to the amounts of backpay, if any, which aredue to the remaining 11 employees, under the jobclassifications and wage schedules enumerated in thecontract, for the period February 10-December 15, 1965.B. The Issues1.Did the work actually performed by some employeesentitle them to be paid at the rate of the job classificationwhich the backpay specificationassignsto them?2.Are additional payments made to some employees,on a basis other than their stated hourly rate, to beconsideredas anoffset to Respondent's backpay liability?C. Preliminary MattersTRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: This is a proceeding onbackpay specifications issued by the Regional Director oftheNational Labor Relations Board for Region 7 onMay 27, 1966, pursuant to Section 102.52 of the Board'sRules and Regulations, Series 8, as amended.On June 30, 1965, the Board adopted the findings andconclusions of a Decision issued by Trial ExaminerSidney Lindner on June 2, 1965, and ordered the corporateand individual Respondents (referred to hereafter as theRespondent) to execute a collective-bargaining agreementreached on or about February 10, 1965, with the dulycertifiedbargainingrepresentative, and to make wholethose employees who had suffered losses through theBefore the hearing, the General Counsel had moved tostrike Respondent's answer to the backpay specification,and for judgment on the pleadings. On June 30, 1965, TrialExaminer Lindner issued an order to show cause why theanswer should not be stricken, and Respondent thereafterfiled an answer to that order. At the hearing, the GeneralCounsel renewed his motion for judgment on thepleadings. I denied the motion, considering Respondent'sanswer to the order to show cause as complyingsubstantially with Section 102.54 of the Board's Rules andRegulations. The answer to the order to show cause wasthereafter considered to be an amended answer to thebackpay specification.At the hearing, andagain in itsbrief to me, Respondentmoved, in effect, to dismiss the backpay specificationbecause the backpay dispute involves an interpretation of 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractual provisions, cognizable under the grievance-arbitration procedures of the contract, which should not beconstrued by the Board. Although it is true, as Respondentpoints out, that the Board has no general powers toadjudicate contractual disputes, it is not precluded fromdoing so if the dispute is related to the commission ofstatutory unfair labor practices or to the Board's functionsunder Section 9 or 10 of the Act. Section 10(a) specificallyprovides that the Board's power to prevent any personfrom engaging in unfair labor practices, "shall not beaffectedby anyother means of adjustment or preventionthat has been or may be established by agreement, law, orotherwise ...... Here, one of the issues as to the amountsof backpay due can be resolved only by determining thatthe work performed by particular backpay claimants iswithin one or another of the undefined job titles listed inthe contract. These questions have not been raised underthe grievance procedure of the contract, so that there is nopossibility of a conflict between the findings of the Boardand those of an arbitrator. Furthermore, even ifdetermination of the backpay due can be said to requirethe interpretation of a contractual provision, it is withinthe Board's authority to do so in the effectuation of itsremedial powers, and is clearly within its competence. Forthe foregoing reasons, I affirm my ruling at the hearing,denying Respondent's motion to dismiss the backpayspecification.D. The Classification Issues1.EarlineBrown:During the backpay period,Respondent had one operable Xerox machine, used forproducing, by a photographic process, a plate or masterwhich could then be reproduced on other equipment. Themachine is utilized most efficiently if it is operated by twopersons, one to set up the camera and change the plates,and the other to load the camera and to clean and bake theplates.The wage schedule appended to the collective-bargainingagreement lists both a Xerox operator(platemaker) with an hourly rate range from $1.70 to $2.25,and an assistant Xerox operator at $1.50 to $2. The moreskilled of the two jobs is that of setting up the camera andchanging the plates.Brown was the only person at the plant who regularlyperformed the more skilled portion of the Xerox operation.For the first 8 months of the backpay period she received$1.85, and for the last 2 months $2 per hour. The backpayspecification claims that Brown performed primarily thework, functions, and tasks of a Xerox operator, and on thebasis of her years of service, was entitled to $2.25 per hourfor the entire backpay period. The total claimed for her is$847.79.Respondent admits some backpay liability to Brown. Itagrees in effect with the General Counsel's contention thatBrown was entitled to be paid the rate established forXerox operator in the first, second, and fourth quarters of1965, but claims that in the third quarter she was entitlediMy findings, based on the actual practicein the plant, thateachemployeewas considered to have a primary jobclassification is also supported by article III of the contract whichprovides (a) that layoffs and recall of employees were to bedetermined in part by their seniorityintheirassignedclassification, and (b) that when an employee's classification waschanged from a higher to a lower rated job, he was entitled toretain hisformer rate for 5 working days2CharlesHanon,one of theRespondent's representatives inthe contractnegotiations,testified that during the negotiations heonly to a tableworker's rate of $1.65 per hour. Her actualrate of $1.85 was not reduced during that quarter, andRespondent contends that she was paid 20 cents more perhour than she was entitled to as a tableworker.As noted, Brown was the only person regularly assignedto perform the work which was understood to be within theXerox operator classification.When such work was notavailable, she was assigned to other jobs such as handcollating,thework performed by the tableworkerclassification.No breakdown of Brown's time spent asXerox operatoror as atableworker, based on timecards orother objective records, is available, and the estimates byBrown and by Respondent's witnesses as to the time shespent in the Xerox operation are far apart. Brown said thatshe spent 90 percent of her time in the Xerox operation,while Respondentarguesthat it was closer to 50 percent.The only objective evidence available is Respondent'sExhibit 2 which shows the number of Xerox plates whichwere produced each week between February 10 andDecember 15, 1965. The exhibit does indicate that Brownproduced fewer plates in the third quarter of that year thanin either the first or second quarters. However, it alsoestablishes that her plate production was more than twiceas great in the third as in the fourth quarter, despiteRespondent's contention that she was not entitled to beclassified as a Xerox operator in the third, but was entitledto that classification in the fourth quarter.Although it is the customary and normal practice in theplant to shift workers from one type of job to another asdaily production needs dictate,it isnonetheless true thatemployees were considered 'to have a primary or regularjob to which they would return after completing otherwork.' In the case of Brown, I find that her regular job,which had priority, was that of Xerox operator and that, asclaimed in the backpay specification, she was entitled tobe paid the rate established for that classification for allher services, even though she spent some unspecified partof her time at work classified at a lower rate.2.Hattie Johnson:One of the job classificationsenumerated in the contract is that of assistant Xeroxoperator.During her backpay period from April toNovember 1965, Hattie Johnson assisted Earline Brown inthe operation of the Xerox camera, by loading it andcleaning and baking the plates. The Respondent admitsthat Johnson worked with Brown, but contends that (a) thecontract should be interpretedasmeaning that anassistant Xerox operator must be capable of performingthe work of a Xerox operator in order to be entitled to therate for the assistant's job; and (b) Johnson in fact spentmost of her time as a tableworker. I am not persuaded thatthe parties intended that the contract be construed asRespondent suggests,2 and such a construction appears tome to be forced and arbitrary. Job classifications normallydefine jobs in terms of the duties and skills actuallyexhibited by those assigned to such work, and if capabilityto perform a higher rated job is to be a requirement, onehad protested that the second operator on the Xerox was a helperor assistant and should not be entitled to the operator's rate TheUnion agreed to a separate classification for an assistant Iconsider it quite improbable that the Union would also haveagreed,asHanon testified,that the assistant would have to becapable of doing the operator's work in order to be paid theassistant's rate,in the face of Respondent's contention during thenegotiations that the assistant was not required to, and in fact didnot, do the same work as the operator K. & H. SPECIALTIES CO., INCORPORATEDwould expect it to be specifically noted. The contract doesnot define the duties of assistant Xerox operator, exceptinsofar as the title is self-explanatory. As Johnson wasrequired to, and did perform, a less skilled and lower ratedjob in the operation of the Xerox camera, her duties would,in normal parlance, be those of an assistant. Moreover,under Respondent's suggested construction, there wouldbe no one in the plant entitled to be paid as an assistantXerox operator, even though the operation of the camerarequired two people to do the job properly.Johnson's regular job to which she reported daily, and towhich she returned from other assignments, was assistingBrown in the operation of the camera. She estimated thatshe spent 90 percent of her time at that job, and eventhough this may have been somewhat exaggerated, I findthat she worked on the camera as much as Brown did. Sheis entitled, for the reasons mentioned in Brown's case, tobe classified and paid the rate established for the assistantXerox operator. The backpay claimed in the specificationis $661.04, and is, I find, the amount owed her.3.Marvin Misiak:MisiakstartedworkingforRespondent in March 1965, as a part-time employee doingmiscellaneousgeneralwork, including operating amultilith machine. A few weeks later he was transferred tofull-timework on that type of machine, and continueddoing so for the remainder of the backpay period. Thebackpay specification asserts, andit isnot denied, that hewas paid less than the rate established in the contract fortheclassificationofmultilithoperator.Respondentcontends that Misiak is not entitled to that classificationbecause he did not exercise the full range of skillsexhibited by other multilith operators.Misiak does, in fact, practically everything that otheroperators do, such as setting up his machine, makingadjustments, cleaning, etc. The only respect in which hiswork differs from that of more experienced operators isthat he has not been given two-color work to do. However,according to the estimate of one of the multilith operatorswho does two-color work, the time spent on this type ofoperation is about 1 percent of the total time spent on hismachine.As Misiak has been assigned to operate amultilith, he fits the classification of multilith operatorexactly. The fact that he may not be as fully skilled assome of the other operatorsis noreason to classify him assomething other than-what he is. I find the amount of$1,049.85 claimed as due him in the backpay specificationis correct.4.DorothyHolcomb:Her backpay period beganMarch 25, 1965, when she was employed as a tableworkerat a rate 15 cents an hour less than the wage schedule ofthe contract called for. Respondent admits its liabilityfrom that date to October 1, 1965, when Holcomb wasassigned to the operation of a multilith machine. As to theperiod after October 1, Respondent claims that Holcombworked only half time as a multilith operator, and that herproper rate continued to be that of a tableworker. In thealternative,Respondent argues that if in fact Holcombspent most of her time after October 1 on the multilithmachine, she was nevertheless not entitled to the rate forthat classification becauseit islisted in the contract as aman'sjob,and that she should instead be awardedbackpay computed at the rate listed in the contract for"machine operator (female)."647Holcomb's testimony that she spend full time afterOctober 1 in operating a multilith machine is not refuted.Respondent's other point, that a woman who operates amultilithmachine is not a multilith operator but is amachine operator (female), entitled to a lesser rate than ispaid to men doing the same work, is patently fallacious. Anemployer may no longer assign a woman to what may beclassified by contract as a man's job, and expect to pay herless money for the same work than a man is entitled to.35.Mary Phillips:The wage schedule of the contractlists a job called "machine operator (female)." The onlylargepiece of equipment in the plant which is notspecifically listed in the contract is the automatic collator.There were two such collators, one of which was operatedduring the backpay period by Mary Phillips. The backpayspecification claims that she was entitled to the maximumrate of $1.75 per hour, set for the machine operator(female) classification, or 25 cents more per hour than shehad been paid. The Respondent contends that she is moreproperly classified as a tableworker (the classification forwomen doing hand collating), and concedes that she wasentitled to the maximum rate for that job. It points out thatthe second collator was operated during the backpayperiod by Jeanne Fuqua, and that the backpay claim forFuqua is based on the assertion that she was atableworker. Respondent has not, however, refuted thetestimony of Phillips that she operated her machinecollator about 90 percent of her working time, and thatFuqua operated the other collator about half the time.Because the General Counsel, on the basis of hisinvestigation, concluded that Fuqua was primarily atableworker is no reason for finding that Phillips, whospent practically all her time on the collator, was also atableworker. I find that Phillips should have beenclassified as a machine operator (female), and that she isentitled to the backpay claimed for her, in the amount of$494.82.6.Kenneth Varo:The backpay specification allegesthatVarowas engaged primarily in operating apapercutting machine during the backpay period, and thathe was entitled, because of past services, to themaximumrate of $2.40 per hour, established for that classificationunder the contract's wage schedule. In its amendedanswer and in its brieftome,the Respondent contendsthat Varo was primarily an expediter and checker; thatthere was no such classification specified by the contract;and that it was therefore free to establish a rateunilaterally for Varo's job until it and the Union negotiatedone. It denied that Varo is entitled to any backpay.There are two papercutting machines at the plant, and itisundisputed that supervisors, salesmen, and unitemployees all did some cutting at times. It is also agreedthat another employee, David Perrin, worked primarily asa cutter during the last 2 months of the backpay period,and that Varo performed a variety of tasks in addition tohis cutting duties. Among these tasks were some whichcan be characterized as expediting and checking on otheremployees, such as the tableworkers. Here, as with someof the other claimants, the problem is to determine whatVaro's primary job was, in the absence of any records as tothe allocation of his time. Varo estimated that he spent 80percent of his time in papercutting, and the rest in variedwork in the shop. Hendricks, a salesman, who spent muchaTitle VII of the Civil Rights Act of 1964, 78 Stat 253, 42U.S C Sec. 2000,et seq(1964). 648DECISIONSOF NATIONALLABOR RELATIONS BOARDof the day outside the shop, estimated that Varo didcutting no more than half his time. Of course, hisopportunity to observe Varo's work was limited, sinceeven when both of them were present in the shop,Hendricks was engaged in his own work. Charles Hanonalso testified that the cutting work available would havekept Varo busy about half his time. Based on theirdemeanor and the relative probabilities of their testimony,I credit Varo that he spent about 80 percent of his time asa cutter. I find that this was his primary job, and that he isentitled to the maximum rate for cutters during hisbackpay period.E. Set-offs of Additional Compensation Against BackpayOf the 11 claimants named in the specification as towhom there is a dispute about the total amount of backpayowed, there are 5 whose claims raise issues relating to set-offs for compensation paid them in addition to their hourlywages.There are three different factual situationsinvolved, each of which raises a separate issue in myopinion.1.Regularmonthly bonuses(EarlineBrown andKenneth Varo): I have found previously that Brown was aXerox operator entitled to the maximum hourly rate of$2.25 specified in the contract for that classification. Shewas in fact compensated for the first 10 months of thebackpay period at $1.85 per hour, and for the last 2 monthsat $2 per hour. For some years preceding the backpayperiod Brown had also received a bonus of $25 per month.Lowell Hanon, president of the Company., testified that hegave her this bonus because she kept a record of herproduction on the Xerox camera, and he regarded it asextrawork for which she should be separatelycompensated. Brown continued to receive the bonus forpart of the backpay period, specifically from Februarythrough October 1965. When Respondent raised Brown'shourly rate from $1.85 to $2 in November, it discontinuedher bonus payment. The additional 15 cents per hour paidto her amounted to $6 per week for a normal 40-hour week,or almost exactly the $25 per month she had previouslygotten.Hanon's stated reason for paying her a bonus seemsdubious to me: (1) an employee who is asked to keep arecord of her own production can hardly be said to beperforming work outside the normal requirements of thejoband requiring extra compensation; (2) Johnson,Brown's assistant, testified that she made the entries onthe production record whenever Brown was busy, so thatin fact Brown was not expected to exert any extra effort ortime on recordkeeping; and (3) so far as the record shows,Brown was not relieved of her "extra" recordkeepingduties when her bonus stopped and her hourly rate wasraised.Varo was first paid a bonus, also $25 monthly, beginningin January 1965, just before tbi start of the backpayperiod. He continued to receive it until his hourly rate wasincreased by 15 cents in November 1965. Hanon testifiedthat he paid Varo a monthly bonus because he was doingextra work, but as was also true in Brown's case, there wasno change in Varo's duties when the bonus wasdiscontinued and his hourly rate increased.It is the General Counsel's position that Brown and Varo4 In July 1965,more than a month after he had beenterminated,Wollenbecker succeededin obtaining$180 fromRespondent which I find, based on Wollenbecker's testimony,was his vacation payment He was entitled to a vacation under theare entitled to backpay computed on the differencebetween the contract hourly rates for their classificationsand the hourly rates they actually received, for the numberof hours worked during the backpay period. He argues thatthe monthly bonuses were given for work over and abovetheir regular and normal duties, without regard to thewages based on their hourly rates, and that they may notbe set off against amounts due as computed in the backpayspecification.Respondent's decision to pay Brown andVaro bonuses for "extra work" was based, according tothe General Counsel, on a longstanding practice and wasrelated to factors other than their hourly rates.It is true, as the General Counsel argues, that thebackpay claimants were entitled to the hourly ratesspecified in the contract for their particular job in additiontowhatever fringe benefits, either under the contract orunilaterally bestowed, that they may also have received.But in Brown's and Varo's cases, it seems to me, themonthly bonuses were regarded as compensation directlyrelated to and based upon normal performance of regularly*assigned duties. The bonuses were an integral part ofthese employees' monetary wage package which they hada right to expect would continue to be paid until their totalwages were otherwise adjusted. As noted above, when themonthlybonusespaidtoBrown and Varo werediscontinued, an equivalent amount was incorporated intotheirhourly rates,while their job duties remainedunchanged.Only the method of compensation wasmodified, from a combination of hourly rate and monthlybonus to a straight hourly rate. If the monthly bonuseswere unrelated to the determination of the hourly rate, asthe General Counsel asserts, it would follow logically, thatBrown and Varo should be entitled to receive the samebonuses for November and December 1965, within thebackpay period, on the basis of the Respondent's pastpractice.The General Counsel's failure to include themonthly bonuses for those 2 months in his backpay claimis an implicit recognition on his part that the increase inthe hourly rates for Brown and Varo, instituted in October,was designed to keep their total wage package at the oldlevel.Brown and Varo are entitled to be made whole for theirlosses during the backpay period, but the losses are to bedetermined by measuring what they should have earned inthe performance of their regularly assigned work againstwhat they actually earned for that work. I therefore findthat Respondent is entitled to set off $225 against Brown'sand Varo's backpay bills, for the nine payments at $25which each of them received for the months Februarythrough October 1965. The correct amount of backpay dueBrown is $622.79; and for Varo it is $998.87.2.Intermittentbonuses(Buchowski,Buhl,andWollenbecker):During the backpay period threeemployees received bonuses of a different type than thosepaid to Brown and Varo. Buchowski and Buhl, multilithoperators, received $125 and $100, respectively, late inJune for completing expeditiously certain large orderswhich Respondent had been working on. Wollenbecker,also a multilith operator, was given a bonus in the grossamount of $190 (a net of $157.51 after tax deductions,etc.) late in May, for his operation of the rotary press, amore complicated piece of equipment than a multilith.4contractBuchowski and Buhl also received vacation paymentsRespondent is not entitled to set off vacation payments againstbackpay claims K. & H. SPECIALTIES CO., INCORPORATEDBuchowski and Buhl had received bonuses in past yearsfor doing extra or especially good work, but never on anyregular predetermined basis, and apparently in smalleramounts.Wollenbecker testified that he had been givenbonuses in past years every 3 months or so because he wasable to operate the rotary press. The amounts or frequencyof these payments was not stated, and from the absence ofevidence on the point, I presume that Wollenbecker hadnever consider that he was entitled to a definite amount ofmoney at agreed on intervals as a bonus.Although the bonuses paid to Buchowski, Buhl, andWollenbeckerwere based on their performance ofservices, they are otherwise quite unlike the fixed monthlypayments made to Brown and Varo. The latter werepayments given for the routine day-to-day performance ofwork which was closely related to the range of servicesalready expected of the employees, while the former weregivenasunexpected, gratuitous rewards either forextraordinary efforts, or in Wollenbecker's case, for theperformance of services beyond the range of his primaryduties.Because the bonuses to Buchowski, Buhl, andWollenbecker were given intermittently and irregularly,and were not obligatory on the Respondent, I hold thatthey should not be treated as regular compensation tothese employees and may not be set off against theirbackpayclaims.3.Hourly rate higher than contract rate(Buhl):Hisclaim also presents another type of question. As a multilithoperator, Buhl was entitled to the maximum rate under thecontract of $2.75 per hour during the entire backpayperiod. From February 10 to mid-August, he received only$2.50; but from that date to the end of the backpay period,on December 15, 1965, he received $3 per hour. Thebackpay specification claims 25 cents per hour as due toBuhl for thenumberof hours he worked in the thirdquarter of 1965 at the $2.50 rate, but does not set off,against the amount claimed, what Buhl earned thatquarter at a rate which was 25 cents higher than thecontract rate. Respondent contends that the amountsearned, in excess of the $2.75 rate during the third andfourth quarters, should be set off against the total backpayclaim.It is customary in those cases in which an employer hasrefused to execute a negotiated agreement to order him todo so, to put its provisions into effect retroactively, and tomake employees whole for any losses incurred by hisfailure to execute the contract promptly upon completionof thenegotiations.Thiswas precisely what TrialExaminerLindner's order provided for in this case. Unlikesupplementalbackpayproceedingsarisingoutofdiscriminatory discharges, there could be no issue here asto reinstatement of employees, their interim earnings forother employment, or how such earnings were to be set offagainst the employee's lost earnings. Consequently, noprovision was made therefor in the original Order, and theformula as to setoff of interim earnings, as established inF.W.Woolworth Company,90 NLRB 289, was notprescribed. That formula provided that interim earningsfor each calendar quarter be set off only against what theemployee would have earned, absent the discriminationpracticed against him,in that quarter.Its purpose was to5The specification's claim for Buhl in the third quarter was$89 06, computed by multiplyingthe 356-1/4 hours he worked at$2 50 per hour by the 25-cent underpaymentG C Exh 2(c),Buhl's payroll sheet, shows that he also worked317-1/4 hours that649diminish the effects of fluctuations in interim earnings byconsideringeachcalendarquarterseparatelyforreinbursement, and by treating interim earnings on aquarterly basis as the proper setoff against lost backpay.The most equitable solution to the problem raised byBuhl's receipt of more than the contract rate is, in myopinion, the application of theWoolworthformula to thespecific facts in his case. I find that Buhl's total earningswithin the third calendar quarter constitute the properbasis of measurement of what is due him in that quarter,and that his fourth quarter earnings, at the $3 per hourrate, should not be used to reduce his backpay for earlierquarters. On that basis I find that Buhl is entitled to theamounts claimed in the backpay specification except forthe third quarter, in which the proper amount due him is$9.75.5As thus corrected, Buhl's backpay is $335.81.Buchowski and Wollenbecker are entitled to $584.82 and$604, respectively, as claimed in the specification.F.Miscellaneous1.Marie Clark:Clark worked 737-3/4 hours during thebackpay period and was underpaid $142.05. Respondent'sanswer denied only $16 of this amount, claiming that thespecification includes that amount as vacation pay towhich she was not entitled. In fact, the specification doesnot assert that Clark was entitled to vacation pay, andRespondent's payroll sheet for Clark, General Counsel'sExhibit 2(d), shows that Clark actually worked almostexactly the number of hours claimed for her in thespecification. I find that Clark is entitled to $142.05, asalleged in the specification.2.JackieHunley:The amount claimed for thisemployee, incorrectly referred to as Jackie Hurley in thespecification, is $117.95. Respondent's answer admittedthis as the amount due, but at the hearing it was amendedto reduce it to $2.53, on the assertion that there had beenan arithmetical mistake in the computation, No furtherexplanation of the alleged mistake was offered, either atthe hearing or in Respondent's brief. In seeking to giveRespondent its full due, Fattempted to track down theclaimederrorbymakingmy own arithmeticalcomputations,only to discover that the backpayspecification was itself guilty of an arithmetical error, andthat it had understated Hunley's claim by $20. Hunley hadworked 381-3/4 hours the first quarter for 20 cents less perhour than his contract rate. He was therefore entitled to$76.35, rather than the $56.35 shown on the specification. Ifind that Hunley is entitled to recover $137.95.Concluding FindingsUpon the basis of the foregoing findings andconclusions, and on the entire record in this case, I findthat Respondent's obligation to make the following namedemployees whole under the Board's order and the court'sdecree will be discharged by payment to them of theamounts set forth opposite their names, plus interestaccrued at the rate of 6 percent per annum to the date ofquarter at $3 per hour. At the contract rate, he would have earned$1,852 13 (673-1/2 hours at $2 75). He actually earned $1,842 38that quarter, and his backpay is the difference between those twofigures, or $9 75 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayment, less the tax withholding required by applicablelaw:W. Baldridge$21.94E. Brown622.79J.Buchowski584.82K. Buhl335.81M. Clark142.05E. Diaz445.66J. Fuqua257.25B. Grimmett275.33D. Holcomb463.38J.Hunley137.95H. Johnson661.04L. Johnson22.46M. Misiak1,049.85M. Myricks46.54F. Patrick276.07M. Phillips494.82C. Porter76.78L. Rutherford23.66K. Varo998.87F.Wollenbecker604.00RECOMMENDED ORDERIt is recommended that the Board adopt the foregoingfindings and conclusions.American Bosch Arma Corporation(Missis-sippi Division)andIndependent Tool andDieMakers of Columbus,Mississippi,Petitioner.Case 26-RC-2563.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 17,1966, the Regional Director forRegion 26 issued a Decision and Direction ofElection in the above-entitled proceeding,findingthatEmployer's toolroom department employeesconstitute an appropriate unit which may be servedfrom the established production and maintenanceunit.Thereafter,in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations,Series 8, as amended,the Employerand the Intervenor,Local794, International UnionofElectrical,RadioandMachineWorkers,AFL-CIO,filed timely request_s for review of theRegional Director's Decision on the grounds that thedecisionwas clearly erroneous with respect tosubstantial factual issues and that there werecompelling reasons for reconsideration of animportant Board policy involved in the case. TheBoard,by telegraphic order dated April 11, 1966,'The Petitioner and the Employer have requested oralargument These requests are hereby denied as the record andbriefs adequately present the issues and positions of the partiesgranted the requests for review and stayed theelection.The Boardhas considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and the positions of theparties set forth in their briefs,'and makes thefollowing findings:The Employermanufactures electric motors at itsplant in Columbus, Mississippi,where it employsapproximately900employees.In1954theIntervenorwascertifiedasthebargainingrepresentativeofaunitofproductionandmaintenance employees at this plant.The last of thesuccessive collective-bargaining contracts coveringthis unit expired on February 28, 1966.Petitioner seeks to sever from the production andmaintenance unit 23 toolroom employees classifiedas tool-and-die makers, and tool and cutter grinders.In directing a severance election,theRegionalDirector found,contrary to the position of theEmployer and Intervenor,thatthetoolroomemployees constituted a separately identifiablegroupof skilledcraftsmen and that the Petitioner isalabororganizationwhichqualifiesasa"traditional"representativeof the craftinvolved. Insoholding,theRegionalDirectorrejectedcontentionsof theEmployer and Intervenor that thePetitioner is not a"true craft union";the employeesrequested do not constitute a separate craft group;and their severance would be detrimental to theinterests of employees in related crafts who havecomparable skills and to the integrated nature of theEmployer's overall operation.After reexamining its craft severance policies inthe recentMallinckrodt2decision,the Board statedthat it would no longer limit the scope of inquiry towhether the employeesforwhomseverance isrequested are true craftsmen and whether the unionseeking to represent them qualifies as a traditionalrepresentative.Instead,the Board indicated it wouldbase its determination upon a balancing of thevarious interests affected, weighing all relevantfactors in each case before it.The toolroomemployees were requested to makeand repair tools, dies, jigs, and fixtures for use in theproduction operation under the supervision of thetoolroom foreman.Theyperform similar functions inconnection with research and development work inthe laboratory at which timethey work withand takeinstructions from engineering personnel.All tool anddie work requiring welding or plating must be takento those areas of the plant where such equipment islocated.Toolroomemployees also set,adjust, andrepair dies and fixtures on the production floor, andregularlyworkalongsideproductionandmaintenanceworkers"troubleshooting"faulty2Mallinckrodt ChemicalWorks,Uranium Division,162 NLRB387163 NLRB No. 80